                Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEXANDER NEUHAUSER,

                           Plaintiff,
                                                             Case No. _______
           -against-
                                                             COMPLAINT
 BOLIVARIAN REPUBLIC OF VENEZUELA

                           Defendant.




         Plaintiff Alexander Neuhauser (“Neuhauser”), through his undersigned counsel, Davis &

Gilbert LLP, as and for his Complaint against Defendant Bolivarian Republic of Venezuela

(“Venezuela”), alleges as follows:


                                        NATURE OF THE ACTION

    1. Neuhauser is the beneficial owner of interests in three dollar-denominated debt securities

         issued by Venezuela (each a “Debt Security,” collectively the “Debt Securities”).

    2. The first Debt Security, 6% global bonds due 2020, ISIN No. USP97475AG56, CUSIP

         No. P97475AG5 (the “2020 Global Bonds”), was issued in 2005 pursuant to a Fiscal

         Agency Agreement dated as of July 25, 2001 (the “2001 FAA”) among Venezuela, Banco

         Central de Venezuela, Deutsche Bank AG and Deutsche Bank Trust Company Americas

         (formerly Bankers Trust Company).

    3. The second Debt Security, 13.625% global bonds due 2018, ISIN No. USP922646AT10,

         CUSIP No. P922646AT1 (the “2018 Global Bonds”), was issued in 1998 pursuant to a

         Fiscal Agency Agreement dated as of August 8, 1998 (the “1998 FAA”) among Venezuela

         and The Chase Manhattan Bank.


                                                 1
2080016.4 33013-0001-000
                Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 2 of 12




    4. The third Debt Security, 9.25% global bonds due 2027, ISIN No. US922646AS37, CUSIP

         No. 922646AS3 (the “2027 Global Bonds”), was issued in 1997 pursuant to a Fiscal

         Agency Agreement dated as of September 3, 1997 (the “1997 FAA”) among Venezuela

         and The Chase Manhattan Bank.

    5. The Debt Securities obligated Venezuela to repay principal and any unpaid interest in full

         on the maturity date, an amount, in the aggregate, totaling approximately six billion dollars.

    6. Moreover, until full repayment of the principal, whether on the maturity date, as required

         under the terms of the Debt Securities or later, the Debt Securities obligated Venezuela to

         pay interest on principal semi-annually in arrears, on June 9 and December 9 of each year

         (with respect to the 2020 Global Bonds), on February 15 and August 15 of each year (with

         respect to the 2018 Global Bonds), and on March 15 and September 15 of each year (with

         respect to the 2027 Global Bonds) , at the rates noted above per annum.

    7. Beginning with the interest payment due on December 9, 2017 for the 2020 Global Bonds,

         however, Venezuela has failed to make any of the required interest and principal payments

         on all of the Debt Securities, and thus became in breach of its obligations under all three

         Debt Securities.

    8. In this action, Neuhauser seeks to recover from Venezuela his damages, as a beneficial

         owner of interests in the three Debt Securities, resulting from Venezuela’s breaches.


                                           THE PARTIES

    9. Neuhauser is an individual residing at Belgielei 142, 2018 Antwerp, Belgium. He is a

         Belgian citizen.

    10. Venezuela is a foreign state as defined in 28 U.S.C. § 1603.




                                                   2
2080016.4 33013-0001-000
                Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 3 of 12




                                      JURISDICTION AND VENUE

    11. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1330 because Venezuela

         is a foreign state that, in the 1997 FAA, the 1998 FAA and the 2001 FAA, among other

         places, explicitly and unconditionally waived sovereign immunity with respect to actions

         such as the instant action (referred to in each FAA as a “Related Proceeding”) arising out

         of the respective FAAs and any debt securities or interest payments appertaining thereto,

         and is, therefore, not entitled to immunity under 28 U.S.C. §§1605-07 or under any

         applicable international agreement.

    12. In addition, Venezuela consented in the 1997 FAA, the 1998 FAA and the 2001 FAA,

         among other places, to submit to the jurisdiction of this Court in any Related Proceeding.

    13. Pursuant to the 1997 FAA, the 1998 FAA and the 2001 FAA, Venezuela appointed the

         Consul General of Venezuela, or, in the Consul’s absence or incapacity, any official of the

         Consulate of Venezuela, which currently maintains offices at 7 East 51st Street, New York,

         New York 10022, as its authorized agent for service of process.

    14. By their terms, the 1997 FAA, the 1998 FAA and the 2001 FAA are to be governed by,

         and interpreted in accordance with, the laws of the State of New York without regard to

         principles of conflicts of law.

    15. Venue is proper in this district by agreement of the parties.


                                       FACTUAL ALLEGATIONS

                           Neuhauser’s Beneficial Interests in The Debt Securities

    16. The Debt Securities are “book-entry securities” registered in the name of Cede & Co.

         (“Cede”), as the nominee of the Depository Trust Company (the “DTC”).




                                                     3
2080016.4 33013-0001-000
                Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 4 of 12




    17. Financial institutions, called “participants,” maintain accounts with the DTC through

         which they hold interests in such book-entry securities.

    18. Investors, such as Neuhauser, in turn own beneficial interests in such book-entry securities

         through the participant financial institutions.

    19. Through that ownership structure, Neuhauser owns a beneficial interest in the 2020 Global

         Bonds in the principal amount of $1,150,000, a beneficial interest in the 2018 Global Bonds

         in the principal amount of $500,000, and a beneficial interest in the 2027 Global Bonds in

         the principal amount of $100,000.

    20. Those beneficial interests entitle Neuhauser to his proportionate share of each semi-annual

         interest payment Venezuela is required to make on the Debt Securities.

    21. Although Neuhauser, just like every other investor in the Debt Securities, is not a direct

         holder of the Debt Securities, the relevant FAAs contemplate that beneficial owners such

         as Neuhauser will, upon Cede’s authorization, be entitled to take any action that Cede

         would be entitled to bring suit as holder of the relevant Debt Security, including, as here,

         suits for non-payment of money owed.

    22. Neuhauser has received the appropriate authorizations.

                           Venezuela’s Defaults on The 2020 Global Bonds

    23. The applicable terms and conditions of the 2020 Global Bonds required Venezuela to pay

         interest on principal, semi-annually, on June 9 and December 9 of each year, at a rate of

         6% per annum.

    24. One such semi-annual interest payment was due on December 9, 2017.

    25. Venezuela failed to make that interest payment, both on its due date and at any time

         thereafter.



                                                   4
2080016.4 33013-0001-000
                Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 5 of 12




    26. Venezuela was required to make another semi-annual interest payment on the 2020 Global

         Bonds on June 9, 2018.

    27. Venezuela failed to make that interest payment as well, both on its due date and thereafter,

         and has failed to make any subsequent interest payments, on their due dates or thereafter.

    28. Further, the applicable terms and conditions of the 2020 Global Bonds require Venezuela

         to repay all outstanding principal on the 2020 Global Bonds on the Maturity Date,

         December 9, 2020. Upon information and belief, Venezuela has no intention of repaying

         all outstanding principal on the 2020 Global Bonds on the Maturity Date and will not do

         so.

    29. Neuhauser, as the beneficial owner of an interest in the principal of the 2020 Global Bonds

         such that it has a claim for damages of at least $1,150,000, plus applicable accrued interest,

         as a result of Venezuela’s failure to make these required interest and principal payments,

         representing his proportionate share of the interest and principal Venezuela, in breach of

         its obligations, has failed to pay on the 2020 Global Bonds.

    30. In addition, more than 30 days having elapsed since the above-detailed payment failures,

         each has ripened into an “Event of Default” under the applicable terms and conditions

         governing the 2020 Global Bonds.

    31. As such, the applicable terms and conditions governing the 2020 Global Bonds require

         Venezuela to pay all of Neuhauser’s reasonable and documented out-of-pocket expenses,

         including reasonable counsel fees and court costs, incurred in connection with any

         “reasonable investigation of any such Event of Default or the enforcement of the

         Securities.”




                                                   5
2080016.4 33013-0001-000
                Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 6 of 12




    32. Accordingly, in addition to the damages alleged above, Venezuela is liable to Neuhauser

         for his costs and attorneys’ fees for preparing and bringing this action.

                            Venezuela’s Defaults on The 2018 Global Bonds

    33. The terms and conditions of the 2018 Global Bonds required Venezuela to pay interest,

         semiannually, on February 15 and August 15 of each year, at a rate equal to 13.625% per

         annum.

    34. One such interest payment was due on February 15, 2018.

    35. Venezuela failed to make that interest payment, both on its due date and at any time

         thereafter, and has failed to make any subsequent interest payments, on their due dates or

         thereafter.

    36. Further, the terms and conditions of the 2018 Global Bonds required Venezuela to repay

         all outstanding principal on the 2018 Global Bonds on the Maturity Date (August 15,

         2018).

    37. Venezuela failed to make any repayment of principal, both on the Maturity Date and at any

         time thereafter.

    38. Neuhauser, as the beneficial owner of an interest in the principal of the 2018 Global Bonds,

         has a claim for damages of at least $500,000, plus applicable accrued interest, as a result

         of Venezuela’s failure to make these required interest and principal payments, representing

         his proportionate share of the interest and principal Venezuela, in breach of its obligations,

         has failed to pay on the 2018 Global Bonds.

    39. In addition, more than 30 days having elapsed since the above-detailed payment failures,

         each has ripened into an “Event of Default” under the applicable terms and conditions

         governing the 2018 Global Bonds.



                                                   6
2080016.4 33013-0001-000
                Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 7 of 12




    40. As such, the applicable terms and conditions governing the 2018 Global Bonds require

         Venezuela to pay all of Neuhauser’s reasonable and documented out-of-pocket expenses,

         including reasonable counsel fees and court costs, incurred in connection with any

         “reasonable investigation of any such Event of Default or the enforcement of the

         Securities.”

    41. Accordingly, in addition to the damages alleged above, Venezuela owes Neuhauser the

         final amount of the costs and attorneys’ fees for preparing and bringing this action.

                            Venezuela’s Defaults on The 2027 Global Bonds

    42. The terms and conditions of the 2027 Global Bonds required Venezuela to pay interest,

         semiannually, on March 15 and September 15 of each year, at a rate equal to 9.25% per

         annum.

    43. One such interest payment was due on March 15, 2018.

    44. Venezuela failed to make that interest payment, both on its due date and at any time

         thereafter.

    45. Venezuela was required to make subsequent interest payments, on the due dates therefor,

         from September 15, 2018 through and including September 15, 2020.

    46. Venezuela failed to make those interest payments as well, both on their due dates or at any

         time thereafter.

    47. Neuhauser, as the beneficial owner of an interest in the principal of the 2027 Global Bonds,

         has a claim for damages of at least $100,000, plus applicable accrued interest as a result of

         Venezuela’s failure to make these required interest and principal payments, representing

         his proportionate share of the interest and principal Venezuela, in breach of its obligations,

         has failed to pay on the 2027 Global Bonds.



                                                   7
2080016.4 33013-0001-000
                Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 8 of 12




    48. In addition, more than 30 days having elapsed since the above-detailed payment failures,

         each has ripened into an “Event of Default” under the applicable terms and conditions

         governing the 2027 Global Bonds.

    49. As such, the applicable terms and conditions governing the 2027 Global Bonds require

         Venezuela to pay all of Neuhauser’s reasonable and documented out-of-pocket expenses,

         including reasonable counsel fees and court costs, incurred in connection with any

         “reasonable investigation of any such Event of Default or the enforcement of the

         Securities.”

    50. Accordingly, in addition to the damages alleged above, Venezuela owes Neuhauser the

         final amount of the costs and attorneys’ fees for preparing and bringing this action.

                           Interest Continues to Accrue on The Debt Securities

    51. The applicable terms and conditions of the Debt Securities provide, in sum and substance,

         that interest on principal will continue to accrue at their respective interest rates per annum

         until the principal is repaid in full, whether on the Maturity Date or thereafter.

    52. For the 2020 Global Bonds, that obligation is set forth in the form registered security

         attached as an exhibit to the 2001 FAA, which form governs, under Section 1(c) of the

         2001 FAA, unless otherwise provided in an “Authorization” delivered by the Minister of

         Finance of Venezuela.

    53. Upon information and belief, the Minister of Finance of Venezuela has not delivered an

         “Authorization” with respect to the 2020 Global Bonds that alters the relevant language of

         the form registered security.

    54. For the 2018 Global Bonds, that obligation is set forth in the form registered security

         attached as an exhibit to the 1998 FAA, which form governs, under Section 1(c) of the



                                                   8
2080016.4 33013-0001-000
                Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 9 of 12




         1998 FAA, unless otherwise provided in an “Authorization” delivered by the Minister of

         Finance of Venezuela.

    55. Upon information and belief, the Minister of Finance of Venezuela has not delivered an

         “Authorization” with respect to the 2018 Global Bonds that alters the relevant language of

         the form registered security.

    56. For the 2027 Global Bonds, that obligation is set forth in the form registered security

         attached as an exhibit to the 1997 FAA, which form governs, under Section 1(c) of the

         1997 FAA, unless otherwise provided in an “Authorization” delivered by the Minister of

         Finance of Venezuela.

    57. Upon information and belief, the Minister of Finance of Venezuela has not delivered an

         “Authorization” with respect to the 2027 Global Bonds that alters the relevant language of

         the form registered security.

    58. By virtue of these provisions of the Debt Securities, Neuhauser is entitled to recover

         damages through date hereof of in the amount of at least $1,750,000.00, plus applicable

         accrued interest, on the unpaid principal and interest of the Debt Securities beneficially

         owned by Neuhauser.


                                     FIRST CLAIM FOR RELIEF
                           (For Breach of Contract on the 2020 Global Bonds)

    59. All foregoing paragraphs are incorporated by reference herein.

    60. The 2020 Global Bonds will mature on December 9, 2020, at which time the entire

         principal and any unpaid interest in the amount of the 2020 Global Bonds will become due

         and payable.

    61. Upon maturity, Venezuela has no intention of paying, and will not pay the principal amount

         of the 2020 Global Bonds.

                                                  9
2080016.4 33013-0001-000
               Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 10 of 12




    62. Further, as detailed above, Venezuela also has failed to pay interest due on the 2020 Global

         Bonds.

    63. By reason of the foregoing Venezuela has breached its contractual obligations under the

         2020 Global Bonds and is liable to Neuhauser, as the owner of a beneficial interest in the

         2020 Global Bonds in the principal amount of $1,150,000.00, for damages in an amount to

         be determined at trial, but not less than $1,150,000.00, plus applicable accrued interest,

         representing Neuhauser’s proportionate share of unpaid principal and interest on the 2020

         Global Bonds through the date of this pleading, together with pre-judgment interest, and

         Neuhauser’s costs and attorneys’ fees incurred in this action.


                                   SECOND CLAIM FOR RELIEF
                           (For Breach of Contract on the 2018 Global Bonds)

    64. All foregoing paragraphs are incorporated by reference herein.

    65. The 2018 Global Bonds matured on August 15, 2018, at which time Venezuela was

         required to redeem the 2018 Global Bonds.

    66. Upon maturity, however, Venezuela failed to redeem the 2018 Global Bonds.

    67. Further, as detailed above, Venezuela also has failed to pay interest due on the 2018 Global

         Bonds.

    68. By reason of the foregoing Venezuela has breached its contractual obligations under the

         2018 Global Bonds and is liable to Neuhauser, as the owner of a beneficial interest in the

         2018 Global Bonds in the principal amount of $500,000.00, for damages in an amount to

         be determined at trial, but not less than $500,000.00, plus applicable accrued interest,

         representing Neuhauser’s proportionate share of unpaid principal and interest on the 2018

         Global Bonds through the date of this pleading, together with pre-judgment interest, and

         Neuhauser’s costs and attorneys’ fees incurred in this action.

                                                  10
2080016.4 33013-0001-000
               Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 11 of 12




                                    THIRD CLAIM FOR RELIEF
                           (For Breach of Contract on the 2027 Global Bonds)

    69. All foregoing paragraphs are incorporated by reference herein.

    70. As detailed above, Venezuela also has failed to pay interest due on the 2027 Global Bonds.

    71. By reason of the foregoing Venezuela has breached its contractual obligations under the

         2027 Global Bonds and is liable to Neuhauser, as the owner of a beneficial interest in the

         2027 Global Bonds in the principal amount of $100,000.00, for damages in an amount to

         be determined at trial, but not less than $100,000.00, plus applicable accrued interest,

         representing Neuhauser’s proportionate share of unpaid principal and interest on the 2027

         Global Bonds through the date of this pleading, together with pre-judgment interest, and

         Neuhauser’s costs and attorneys’ fees incurred in this action.

           WHEREFORE, Neuhauser demands judgment against Venezuela as follows:

         (a) On the First Claim for Relief, awarding Neuhauser a money judgment in an amount to

be determined at trial, but not less than $1,150,000, plus applicable accrued interest, together with

prejudgment interest, and Neuhauser’s costs and attorneys’ fees incurred in this action;

         (b)       On the Second Claim for Relief, awarding Neuhauser a money judgment in an

amount to be determined at trial, but not less than $500,000, plus applicable accrued intereset,

together with pre-judgment interest, and Neuhauser’s costs and attorneys’ fees incurred in this

action; and

         (c)       On the Third Claim for Relief, awarding Neuhauser a money judgment in an

amount to be determined at trial, but not less than $100,000, plus applicable accrued interest,

together with pre-judgment interest, and Neuhauser’s costs and attorneys’ fees incurred in this

action; and


                                                  11
2080016.4 33013-0001-000
               Case 1:20-cv-10342 Document 1 Filed 12/08/20 Page 12 of 12




         (d)       Such other and further relief as the Court shall deem just and proper.



Dated: December 8, 2020                          DAVIS & GILBERT LLP
New York, New York

                                                 /s/Joshua H. Epstein_______
                                                 Joshua H. Epstein (JE-2187)
                                                 1675 Broadway
                                                 New York, New York 10019
                                                 Telephone: (212) 468-4869
                                                 Fax: (212) 468-4888
                                                 E-mail: jepstein@dglaw.com
                                                 Attorneys for Plaintiff Alexander Neuhauser




                                                    12
2080016.4 33013-0001-000
